IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:   SCHEDULE OF HOLIDAYS     : No. 458 Judicial Administration Docket
         FOR YEAR 2017 FOR STAFFS :
         OF THE APPELLATE COURTS :
         AND THE ADMINISTRATIVE :
         OFFICE OF PENNSYLVANIA :
         COURTS                   :

                                       ORDER

PER CURIAM

      AND NOW, this 19th day of January, 2016, it is hereby ordered that the following
paid holidays for calendar year 2017 will be observed on the dates specified below by
all employees of the appellate courts and the Administrative Office of Pennsylvania
Courts:

             January       2, 2017            New Year’s Day Observed
             January      16, 2017            Martin Luther King, Jr. Day
             February     20, 2017            Presidents’ Day
             April        14, 2017            Good Friday
             May          29, 2017            Memorial Day
             July          4, 2017            Independence Day
             September     4, 2017            Labor Day
             October       9, 2017            Columbus Day
             November      7, 2017            Election Day**
             November     10, 2017            Veterans’ Day Observed
             November     23, 2017            Thanksgiving Day
             November     24, 2017            Day after Thanksgiving
             December     25, 2017            Christmas Day



**AOPC only; Appellate courts will be open.